By the Court,
Beatty, C. J.
An action was brought by the plaintiff against the defendant, a corporation, for certain taxes alleged to he due for school purposes in one of the school districts of Lander County. The summons was served on the defendant, which failed to appear. Default was taken, the proper proof introduced, and judgment for the plaintiff. This judgment was rendered on the 24th of February, 1868. On the 26th of February a notice was served by the defendant oti the plaintiff that it would move for a new trial, on a statement thereafter to he served. This statement was never served. At the next term of the Court a new trial was granted, and plaintiff appeals.
During the term at which a judgment is rendered, perhaps the *359Court may, even without a statement or affidavits, upon motion of the party injured, amend or set aside a judgment which is erroneous on its face, or not founded on a complaint showing a cause of action. But to continue the full and complete jurisdiction of the District Court over a case beyond the term at which judgment is rendered, some order must be made or some proceeding taken in accordance with the statute. A party moving for a new trial may continue the jurisdiction of the Court over the case by giving a notice of intention to move for a new trial in due time, and following up that notice by a statement or affidavit made in due time.
But if the notice and statement are not made within the statutory time, the Court, for most purposes, loses jurisdiction of the case at the end of the term, and thereafter cannot set aside a judgment,-, be it ever so erroneous. (See Killip v. The Empire Mill Co., 2 Nev. 34.) In this case, as there was no statement, the Court had no jurisdiction to grant a new trial. The order granting a new trial must be reversed and set aside. The appellant will recover his costs in this Court.